DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18-20 are objected to because of the following informalities, and appropriate correction is required.
-Claim 18 recites the limitation “the isolation channel” lacking of antecedent basis.  It is suggested, and hereafter assumed, that the limitation is changed to -an isolation channel--.
-Claims, depended on above claims, are therefore also objected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Laughlin et al (9,929,854), in view of Mu et al (2008/0139149) and Raj et al (2015/0288144).
-Regarding claim 18, Laughlin et al  teaches a method for calibrating a receiver (comprising (18, 20, 60, 62a, 62b, 64, 50, 58), figure 3)  of an isolator product (as shown in figure 3) , the method comprising: configuring the isolator product in a diagnostic mode of operation (as shown in figure 3), the configuring comprising: 
procedure of configuring a first integrated circuit (comprising (52, 54, 56, 16), figure 3)  of the isolator product to transmit a calibration signal  (outputted from (16), figure 3) to a second integrated circuit (being the receiver) of the isolator product via an isolation channel (being a path (16, 12, 18), figure 3) (“direct leakage path through the hybrid circuit”, col. 6, lines 45-46) of the isolator product, the calibration signal having a first frequency (“first frequency f0”, col. 7, lines 22-23) during a first interval (being an initial interval occurred during steps (202, 204), figure 4) and having a second frequency (“new frequency”, col. 7, line 45) during a second interval (being a subsequent interval occurred during steps (210, 204), figure 4), the first interval and the second interval being non- overlapping intervals (see col. 3, line 40 to col. 4, line 18, col. 6, line 37 to col. 8, line 2).
Laughlin et al  does not clearly teach whether the each of the first and second integrated circuits is a die, as claimed.
However, it is well-known in the art, as evidenced by Mu et al, that an integrated circuit (comprising components “components used for direct conversion”, [0005]) can be laid out as a die (“silicon die”, [0005]), and the examiner takes Official Notice on other prior art teaching the well-known feature.
For application, since Laughlin et al  does not teach in detail on how each of the first and second integrated circuits is physically laid out, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Laughlin et al, as taught by Mu et al, in such a way that the first integrated circuit would be laid out as a first die (considered here equivalent with the limitation “first integrated circuit die” and hereafter called so) and the second integrated circuit would be laid out as a second die (considered here equivalent with the limitation “second integrated circuit die” and hereafter called so), so that the implementation would become another embodiment derived from teachings of Laughlin et al  and Mu et al to physically obtain the first and second integrated circuits, as required in the method.
Laughlin et al in view of Mu et al teaches that the second integrated circuit die comprises a  controller ((50), figure 3 of Laughlin et al)  which is configured to control the first integrated circuit die to generate the calibration signal  and the second integrated circuit die to receive the calibration signal, corresponding to each of the first frequency and the second frequency  (see col. 5, line 42 to col. 7, line 14).
In further comparison with the claim, Laughlin et al in view of Mu et al  does not clearly teach whether the method comprises configuring the second integrated circuit die to generate a first diagnostic code and a second diagnostic code, the first diagnostic code corresponding to the first frequency and the second diagnostic code corresponding to the second frequency, as claimed.
In analogous art, Raj et al  teaches that an operational process of a device can be implemented with  a programmable processor (“one or more processor”, [0072]) and instruction codes (“computer-readable instructions”, [0072]) stored by a memory (“non-transitory computer-readable storage medium”, [0072]), that when is configured to be generated/provided by the memory and executed by the processor, cause the device to perform the process (see [0072, 0073]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Laughlin et al  in view of Mu et al, as taught by Raj et al, in such a way that the controller would be a programmable processor and the second integrated circuit die would further comprising a memory storing  a first instruction code as a  first diagnostic code and a second instruction code  as a second diagnostic code, the first diagnostic code corresponding to the first frequency and the second diagnostic code corresponding to the second frequency, wherein the method would further comprise:  configuring the memory of  the second integrated circuit die to generate/provide the first diagnostic code and the  second diagnostic code, the first diagnostic code corresponding to the first frequency and the second diagnostic code corresponding to the second frequency, wherein upon execution of the first diagnostic code generated/provided by the memory, the controller would control the first integrated circuit die to generate the calibration signal  and the second integrated circuit die to receive the calibration signal, corresponding to the first frequency, and upon execution of the second diagnostic code generated/provided by the memory, the controller would control the first integrated circuit die to generate the calibration signal  and the second integrated circuit die to receive the calibration signal, corresponding to the second frequency, so that with the implementation, the controller would be enhanced with programmable features in high-speed fashion.
Allowable Subject Matter
Claims 1-17 are allowed.
Claims 19 and 20 would be allowable if rewritten, as suggested, to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632